DETAILED ACTION
This Office action is in reply to application no. 16/874,167, filed 14 May 2020.  Claims 1-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims use two abbreviations without establishing them; the applicant should correct this in future prosecution by, e.g., changing the first instance of “CNN” in claim 1 to “Convolutional Neural Network (CNN)”.  CNN is used consistently in the specification only to refer to this use and so it is interpreted as such; a “TLR decision” seems to be merely a label applied to the decision as to whether to declare a damaged vehicle to be a total loss or whether to repair it.  Claim limitations that are not positively claimed as being within the scope of the claimed process, such as the clause beginning with “the each CNN trained using…”  in claim 1 and the further description of the damaged vehicle in claim 7, are considered but given no patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The entire point of the invention is to make a determination as to whether an insurance company should pay to repair a vehicle or declare it a total loss and make a payment based on that alternative determination.  See, e.g., the “generating” step of claim 1, and ¶ 2 of the specification.  This is done using images of the subject vehicle, and nondescript use of two types of artificial-intelligence neural networks: a set of convolutional neural networks and a recurrent neural network.
The originally-filed application is essentially silent as to by what process, e.g. steps or algorithm, this is to be done, instead treating the neural networks essentially as magic black-boxes that can achieve any desired function without any hint as to how it is to be done.  The specification broadly describes that certain types of data can be used to train the neural networks, but omits any hint as to how the data are used or how the training is accomplished.
See MPEP § 2161.01(I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]
In the present case, what has been provided is wholly insufficient to convey to one of ordinary skill in the relevant art that the inventor was in possession of the invention as claimed at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed either to a method (process) or system (machine).  The claim(s) recite(s) obtaining a set of images of a damaged vehicle, extracting features from the images in no particular way, using historical vehicle total-loss and repair data to determine a set of features, deciding whether the vehicle should be repaired or determined to be a total loss, and communicating this information to someone or something. 
Deciding whether to repair a vehicle or to declare it a total loss is an absolutely fundamental part of the automobile insurance process and has been for many decades, and it has been a routine part of auto insurance claim work for about as long to document the damage with photographs or drawings.  Thus, the claims recite a fundamental business practice and a commercial interaction, either of which are among the certain methods of organizing human activity deemed abstract.
Further, these are steps that can be, and routinely have been, performed mentally in the absence of computers.  A human claims adjuster can obtain photographs of a damaged vehicle, can mentally recall similar damage to other vehicles or can consult paper records of such, and can mentally decide whether to pay for repairs or to pay for the vehicle as a total loss.  As this was a routine process before computers became ubiquitous, it clearly is not impractical, and it does not necessarily implicate a computer or any other technology at all.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer and nondescript use of artificial intelligence, discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of AI-enabled and networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data relating to images of damaged automobiles, historical vehicle loss and repair data, and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-referenced Guidance and MPEP make clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the work is done by a series of CNNs in no particular manner does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 17, which has the most, includes a processor, memory storing instructions, and several CNNs described entirely in terms of their function; that each has a “different architecture” is inherent in their having been trained for different purposes.
These elements are recited at a high degree of generality, and the specification is clear, e.g. ¶ 115, that nothing more than a generic computer is required.  It only performs generic computer functions of manipulating data nondescriptly and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
Convolutional neural networks were well-understood, routine and conventional before the filing of the claimed invention.  Torii et al. (U.S. Publication No. 2009/0087040), writing well over ten years before the filing of the present invention, described a technique using CNNs as a “conventional pattern recognition method”. [0005] More bluntly and at about the same time, Cosatto et al. (U.S. Publication No. 2010/0002920) depicts a “conventional convolutional neural network”. [0015; Fig. 6]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer using a well-understood, routine and conventional technique nondescriptly to perform a sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claims are different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to  significantly more than the abstract idea: claims 2, 3, 5, 8, 11, 12, 14, 18, 19, 21 and 22 are simply further descriptive of the type of information being manipulated; claims 4, 6, 10, 13, 15 and 20 simply recite further and similarly abstract manipulation of information; claims 7, 16 and 23 purport to limit an object entirely outside the scope of the invention.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 16-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (U.S. Publication No. 2020/0273001) in view of Lambert et al. (U.S. Publication No. 2020/0349370, filed 15 June 2018).

In-line citations are to Taliwal.
With regard to Claim 1:
Taliwal teaches: A method, comprising:
obtaining a set of images of a damaged vehicle; [abstract; “receiving… one or more images of a damaged vehicle from a client computing device”]
for each CNN of a plurality of different CNNs, each of which has a different architecture: [claim 1, a “plurality of Convolutional Neural Networks” are used, each of which “is trained on” a particular “vehicle part”; as explained above, the different training inherently gives them a different architecture]
extracting, via the each CNN, a respective one or more CNN-specific features from each image included in the set of images, [0146; each “CNN extracts the essential aspects of an image in a progressively hierarchical fashion (i.e., from simple to complex) by combinatorially combining features from the previous layer in the next layer through a weighted non-linear function”]
the each CNN trained using historical vehicle total loss and repair data to determine a respective set of CNN-specific features based on the different architecture of the each CNN… and the respective set of CNN-specific features of the each CNN including the respective one or more CNN-specific features; [0146; “various weights are adjusted during training, by comparing the actual output of the network with the desired output and using a measure of their difference (“loss function”) to calculate the amount of change in weights using the well-known backpropagation algorithm”; 0149; “the system is trained on historical claims for which the outcome is known”]
generating, based on the CNN-specific features extracted from the set of images using the plurality of different CNNs, a TLR decision indicative of one of: (i) the damaged vehicle is a total loss, or (ii) the damaged vehicle is to be repaired… [0005; the system may “classify the loss” as a “total” or lesser loss; in the latter case an “estimated repair cost for the vehicle” is supplied] 
.
Taliwal does not explicitly teach that data includes historical images or providing an indication of the TLR decision to at least one of a user interface or an application, but it is known in the art.  Lambert teaches systems for predicting a vehicle repair cost from images. [title] An artificial intelligence module learns from “damaged vehicle images” in a “historical claims database”. It determines whether a vehicle is repairable or a total loss. [Claim 1] An estimate is e-mailed to the customer; e-mail reads on a user interface. [e.g. Sheet 16, Fig. 18] Lambert and Taliwal are analogous art as each is directed to electronic means for deciding whether or not to repair a damaged vehicle based on images of the vehicle.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lambert with that of Taliwal in order to notify a person of a decision, as taught by Lambert; further, it is simply a substitution of one known part for another, simply using Lambert’s historical images in place of, or in addition to, the historical claims data of Taliwal; the substitution produces no new and unexpected result.

With regard to Claim 3:
The method of claim 1, further comprising selecting the set of images from a plurality of images of the damaged vehicle based on at least one of: image quality, image content, or a total number of images that are to be selected. [Lambert, 0100; images are selected based on what part of the vehicle is being analyzed, which reads on image content]

With regard to Claim 7:
The method of claim 1, wherein obtaining the set of images of the damaged vehicle comprises obtaining a set of images of a vehicle that is damaged from multiple points of impact. [Lambert, 0137; “vehicle collisions” in the plural may have occurred]

This claim is not patentably distinct from claim 1; the only distinction is that the vehicle has been damaged from multiple points of impact, but the vehicle is not within the scope of the claim and so its characteristics are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The method of claim 1, wherein obtaining the set of images of the damaged vehicle comprises obtaining multiple images of the damaged vehicle. [abstract; “one or more images” are obtained]

With regard to Claim 9:
Taliwal teaches: An image processing system, comprising:
an input interface via which a set of images of a damaged vehicle is obtained by the image processing system; [abstract; “receiving… one or more images of a damaged vehicle from a client computing device”]
a plurality of CNNs, [claim 1, a “plurality of Convolutional Neural Networks” are used]
each CNN of the plurality of CNNs having a different architecture [id.; each of the CNNs “is trained on” a particular “vehicle part”; as explained above, the different training inherently gives them a different architecture] and trained by utilizing historical vehicle total loss and repair data to determine a respective set of CNN-specific features based on the different architecture of the each CNN, the historical vehicle total loss and repair data… [0146; “various weights are adjusted during training, by comparing the actual output of the network with the desired output and using a measure of their difference (“loss function”) to calculate the amount of change in weights using the well-known backpropagation algorithm”; 0149; “the system is trained on historical claims for which the outcome is known”] and 
the each CNN of the plurality of CNNs respectively operating on each image of the set of images of the damaged vehicle to thereby extract a respective one or more CNN-specific features from the each image, the respective one or more CNN-specific features included in the respective set of CNN-specific features of the each CNN; [0146; each “CNN extracts the essential aspects of an image in a progressively hierarchical fashion (i.e., from simple to complex) by combinatorially combining features from the previous layer in the next layer through a weighted non-linear function”]
a determination module that operates on the CNN-specific features extracted from the set of images via the plurality of CNNs to generate a TLR decision indicative of one of: (i) the damaged vehicle is a total loss, or (ii) the damaged vehicle is to be repaired… [0005; the system may “classify the loss” as a “total” or lesser loss; in the latter case an “estimated repair cost for the vehicle” is supplied]

Taliwal does not explicitly teach that data includes historical images or an output interface via which an indication of the TLR decision is provided to at least one of a user interface or an application, but it is known in the art.  Lambert teaches systems for predicting a vehicle repair cost from images. [title] An artificial intelligence module learns from “damaged vehicle images” in a “historical claims database”. It determines whether a vehicle is repairable or a total loss. [Claim 1] An estimate is e-mailed to the customer; e-mail reads on a user interface. [e.g. Sheet 16, Fig. 18] Lambert and Taliwal are analogous art as each is directed to electronic means for deciding whether or not to repair a damaged vehicle based on images of the vehicle.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lambert with that of Taliwal in order to notify a person of a decision, as taught by Lambert; further, it is simply a substitution of one known part for another, simply using Lambert’s historical images in place of, or in addition to, the historical claims data of Taliwal; the substitution produces no new and unexpected result.

With regard to Claim 10:
The image processing system of claim 9, further comprising an image selection module that operates on a plurality of images of the damaged vehicle to select the set of images of the damaged vehicle, the selection based on at least one of: an image quality, an image content, or a total number of images that are to be selected. [Lambert, 0100; images are selected based on what part of the vehicle is being analyzed, which reads on image content]

With regard to Claim 11:
The image processing system of claim 10, wherein the selected set of images includes only a single image. [abstract; “one or more images” are obtained]

With regard to Claim 16:
The image processing system of claim 9, wherein the damaged vehicle includes multiple points of impact. [Lambert, 0137; “vehicle collisions” in the plural may have occurred]

This claim is not patentably distinct from claim 9; the only distinction is that the vehicle has been damaged from multiple points of impact, but the vehicle is not within the scope of the claim and so its characteristics are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
Taliwal teaches: An image processing system, comprising:
one or more processors; [0007; “a processor”] and
one or more tangible, non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, [id.; a “memory stores instructions” that perform the process “when executed by the processor”] cause the image processing system to:
obtain a set of images of a damaged vehicle; [abstract; “receiving… one or more images of a damaged vehicle from a client computing device”]
via each CNN of a plurality of different CNNs, [claim 1, a “plurality of Convolutional Neural Networks” are used] 
extract a respective one or more CNN-specific features from each image included in the set of images, [0146; each “CNN extracts the essential aspects of an image in a progressively hierarchical fashion (i.e., from simple to complex) by combinatorially combining features from the previous layer in the next layer through a weighted non-linear function”] wherein each CNN has a different architecture, [claim 1; each CNN “is trained on” a particular “vehicle part”; as explained above, the different training inherently gives them a different architecture] the each CNN trained using historical vehicle total loss and repair data to determine a respective set of CNN-specific features based on the different architecture of the each CNN… and the respective set of CNN-specific features of the each CNN including the respective one or more CNN-specific features; [0146; “various weights are adjusted during training, by comparing the actual output of the network with the desired output and using a measure of their difference (“loss function”) to calculate the amount of change in weights using the well-known backpropagation algorithm”; 0149; “the system is trained on historical claims for which the outcome is known”]
generate, based on the CNN-specific features extracted from the set of images using the plurality of different CNNs, a TLR decision indicative of one of: (i) the damaged vehicle is a total loss, or (ii) the damaged vehicle is to be repaired… [0005; the system may “classify the loss” as a “total” or lesser loss; in the latter case an “estimated repair cost for the vehicle” is supplied] 
.
Taliwal does not explicitly teach that data includes historical images or provide an indication of the TLR decision to at least one of a user interface or an application, but it is known in the art.  Lambert teaches systems for predicting a vehicle repair cost from images. [title] An artificial intelligence module learns from “damaged vehicle images” in a “historical claims database”. It determines whether a vehicle is repairable or a total loss. [Claim 1] An estimate is e-mailed to the customer; e-mail reads on a user interface. [e.g. Sheet 16, Fig. 18] Lambert and Taliwal are analogous art as each is directed to electronic means for deciding whether or not to repair a damaged vehicle based on images of the vehicle.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lambert with that of Taliwal in order to notify a person of a decision, as taught by Lambert; further, it is simply a substitution of one known part for another, simply using Lambert’s historical images in place of, or in addition to, the historical claims data of Taliwal; the substitution produces no new and unexpected result.

With regard to Claim 18:
The image processing system of claim 17, wherein the computer- executable instructions are executable to cause the image processing system further to:
select each image of the set of images from a plurality of images of the damaged vehicle based on at least one of: a quality of the each image, a content of the each image, or a total number of images that are to be selected. [Lambert, 0100; images are selected based on what part of the vehicle is being analyzed, which reads on image content]

With regard to Claim 22:
The image processing system of claim 17, wherein the set of images of the damaged vehicle includes a plurality of images of the damaged vehicle. [abstract; “one or more images” are obtained]

With regard to Claim 23:
The image processing system of claim 17, wherein the damaged vehicle includes multiple points of impact. [Lambert, 0137; “vehicle collisions” in the plural may have occurred]

This claim is not patentably distinct from claim 17; the only distinction is that the vehicle has been damaged from multiple points of impact, but the vehicle is not within the scope of the claim and so its characteristics are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. in view of Lambert et al. further in view of Ananthanarayanan et al. (U.S. Publication No. 2019/0205649).

These claims are similar so are analyzed together.
With regard to Claim 2:
The method of claim 1, further comprising selecting the each CNN of the plurality of different CNNs for inclusion in the plurality of different CNNs based on respective accuracies of TLR decisions generated based on different combinations of different types of CNNs, the each CNN included in the different types of CNNs.

With regard to Claim 12:
The image processing system of claim 9, wherein each CNN of the plurality of CNNs is selected for inclusion in the image processing system based on respective accuracies of TLR decisions generated based on different combinations of different types of CNNs, the each CNN included in the different types of CNNs.

With regard to Claim 19:
The image processing system of claim 17, wherein each CNN of the plurality of CNNs is selected for inclusion in the image processing system based on respective accuracies of TLR decisions generated based on different combinations of different types of CNNs, the each CNN included in the different types of CNNs.

Taliwal and Lambert teach the method of claim 1 and systems of claims 9 and 17, including using combinations of CNNs as cited above, but do not explicitly teach selecting based on accuracy, but it is known in the art.  Ananthanarayanan teaches a CNN-based video classification system [abstract] in which a “CNN” and “corresponding parameters” can be chosen to meet “targets on precision”. [0032; cf. 0152] It may be used to find frames of videos that include certain types of automobile collisions. [0052] Ananthanarayanan and Taliwal are analogous art as each is directed to the use of CNNs to process images.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ananthanarayanan with that of Taliwal and Lambert in order to meet a precision criterion, as taught by Ananthanarayanan; further, it is simply a substitution of one known part for another with predictable results, simply making a choice on Ananthanarayanan’s basis in place of, or in addition to, those of Taliwal; the substitution produces no new and unexpected result.

Claims 4, 6, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. in view of Lambert et al. further in view of Li et al. (U.S. Publication No. 2018/0260793).

Claims 4, 13 and 20 are similar so are analyzed together.
With regard to Claim 4:
The method of claim 1, wherein generating the TLR decision corresponding to the damaged vehicle based on the CNN-specific features extracted from the set of images using the plurality of different CNNs comprises:
providing the respective one or more CNN-specific features corresponding to the each CNN to a respective instance of an RNN to thereby generate a respective RNN output, the RNN trained using the historical vehicle total loss and repair data, and the respective RNN output indicative of whether the damaged vehicle corresponds to the total loss or the damaged vehicle corresponds to being repaired; and
determining the TLR decision based on a combination of the respective RNN outputs of the plurality of instances of the RNN corresponding to the plurality of different CNNs.

With regard to Claim 13:
The image processing system of claim 9, wherein:
the each CNN of the plurality of CNNs is coupled to a respective instance of an RNN, the RNN trained using historical vehicle total loss and repair data;
the respective instance of the RNN coupled to the each CNN operates on the respective one or more CNN-specific features extracted by the each CNN from the each image to thereby generate a respective RNN output, the respective RNN output indicative of whether the damaged vehicle corresponds to the total loss or the damaged vehicle corresponds to being repaired; and
the determination module generates the TLR decision based on a combination of the respective RNN outputs of the plurality of instances of the RNN corresponding to the plurality of CNNs.

With regard to Claim 20:
The image processing system of claim 17, wherein:
the generation of the TLR decision based on the CNN-specific features extracted from the set of images via the plurality of CNNs is based on a combination of respective RNN outputs generated by a plurality of instances of an RNN,
the RNN is trained on historical vehicle total loss and repair data; and
each instance of the RNN corresponds to a respective CNN of the plurality of CNNs and operates on the respective one or more CNN-specific features extracted from the each image via the respective CNN to thereby generate a respective RNN output of the each instance of the RNN, the respective RNN output of the each instance of the RNN being indicative of whether the damaged vehicle corresponds to the total loss or the damaged vehicle corresponds to being repaired.

Taliwal and Lambert teach the method of claim 1 and systems of claims 9 and 17. including determining a TLR decision based on neural networks as cited above, but do not explicitly teach combining CNNs with RNNs, but it is known in the art.  Li teaches automatic assessment of vehicle repair costs. [title] A CNN is used “to detect external damage”; it consists of a plurality of “convolution layers” of which the output of each is a “feature” associated with an “image”. [0174] It uses “Recurrent Neural Networks” to perform “background removal” using “image segmentation”, [0099] which is applied to the “value of the function” which was processed by the CNN. [0101] It determines whether or not a vehicle is a “total loss”. [0172] Li and Taliwal are analogous art as each is directed to electronic means for estimating vehicle damage using image data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Li with that of Taliwal and Lambert in order to use different types of functions to perform different types of tasks, as taught by Li; further, it is simply a substitution of one known part for another with predictable results, simply using Li’s RNNs and CNNs to perform tasks in place of the multiple CNNs of Taliwal; the substitution produces no new and unexpected result.

With regard to Claim 6:
The method of claim 4, wherein:
the historical vehicle total loss and repair data further includes one or more other types of data including at least one of telematics data, drivability status data, point of impact data, accident report data, or video data;
the method further comprises obtaining the one or more types of other data corresponding to the damaged vehicle; and
providing the respective one or more CNN-specific features corresponding to the each CNN to the respective instance of the RNN to thereby generate the respective output comprises providing the obtained one or more types of other data corresponding to the damaged vehicle and the respective one or more CNN-specific features corresponding to the each CNN to the respective instance of the RNN to thereby generate the respective RNN output. [Taliwal, 0030; video data are used; the remainder of the claim merely requires substituting known data for other known data with predictable results]

With regard to Claim 15:
The image processing system of claim 9, wherein:
the historical vehicle total loss and repair data includes historical data of one or more other types of data; and
the respective instance of the RNN coupled to the each CNN operates on the respective one or more CNN-specific features extracted by the each CNN from the each image in conjunction with the one or more other types of data corresponding to the damaged vehicle to thereby generate the respective RNN output. [Taliwal, 0030; video data are used, which reads on an other type of data; the remainder of the claim merely requires substituting known data for other known data with predictable results]

Claims 5, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. in view of Lambert et al. further in view of Li et al. further in view of Badawi et al. (European Patent Pub. No. 3 065 085).

These claims are similar so are analyzed together.
With regard to Claim 5:
The method of claim 4, wherein determining the TLR decision based on the combination of the respective RNN outputs includes determining the TLR decision based on a majority indicated by the combination of the respective RNN outputs.

With regard to Claim 14:
The image processing system of claim 13, wherein the determination module generates the TLR decision based on a majority indicated by the combination of the respective RNN outputs of the plurality of instances of the RNN corresponding to the plurality of CNNs.

With regard to Claim 21:
The image processing system of claim 20, wherein the generation of the TLR decision is based on a majority indicated by the combination of the respective RNN outputs of the plurality of instances of the RNN.

Taliwal, Lambert and Li teach the method of claim 4 and systems of claims 13 and 20, but do not explicitly teach making a decision based on a majority vote of neural networks, but it is known in the art.  Badawi teaches digital image processing using CNNs. [title] It may be used to “classify the extent of damage” of a “property” in a “claim to an insurance company”. [0039] It makes a determination by “taking a majority vote” from “an ensemble of 10 to 24 flagged intermediate CNNs” to improve “accuracy” to a level “much higher than an individual CNN’s performance”. [0037] Badawi and Taliwal are analogous art as each is directed to electronic means for using neural networks to estimate damage for insurance purposes.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Badawi with that of Taliwal, Lambert and Li in order to greatly improve accuracy, as taught by Badawi; further, it is simply a substitution of known parts with predictable results, simply using Badawi’s technique with Li’s RNNs rather than his own CNNs; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694